                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                             UNITED STATES DISTRICT COURT                              February 26, 2020
                              SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  VICTORIA DIVISION

MARK CLIFF SCHWARZER,                            §
(TDCJ-CID #01433741)                             §
                                                 §
                                                 §
        Plaintiff,                               §
VS.                                              §   CIVIL ACTION NO. 6:19-CV-16
                                                 §
LUIS HERNANDEZ                                   §
and                                              §
EVELYN CASTRO                                    §
and                                              §
MELINDA KURTZ, et al,                            §
                                                 §
        Defendants.                              §

                                             ORDER

       In the court’s order dated January 30, 2020, (Docket No. 9), Plaintiff Mark Cliff

Schwarzer was ordered to show cause as to why he has not properly served the summons and

complaint on Defendants Luis Hernandez, Evelyn Castro, Melinda Kurtz, and Chesley Williams

as required by Rule 4 of the Federal Rules of Civil Procedure. Schwarzer timely responded to

the order to show cause, stating that he has attempted to serve the defendants through his sister,

but that the complaint and summons were lost in the mail. (See Docket No. 12). Schwarzer also

informed the Court that he intends to file a first amended complaint. (See id.).

       The Court construes Schwarzer’s response to order to show cause as a motion for an

extension of time to serve the defendants under Rule 4(m). The Court GRANTS this request.

Accordingly, Schwarzer is ORDERED to effect service in compliance with Rule 4 of the

Federal Rules of Civil Procedure within 90 days of the date of this order. Schwarzer is warned

that if he fails to comply with this order, this case may be dismissed pursuant to Rule 4(m).




1/2
       It is further ORDERED that to the extent that Schwarzer’s response to order to show

cause can be construed as a motion to amend his complaint, such request is DENIED. As

previously explained to Schwarzer in the court’s order dated October 2, 2019, (Docket No. 7), no

amendments or supplements to the complaint may be filed without prior court approval, and a

complete amended complaint must be attached to any motion to amend in accordance with Rule

15 of the Federal Rules of Civil Procedure.

       It is so ORDERED.

       SIGNED on this 26th day of February, 2020.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




2/2
